Mr. Justice Waterman delivered the opinion of the Court. Appellant failed to show that any of the defendants authorized, countenanced, or ratified the entrance or stay of the patrol in appellant’s premises; on the contrary, appellant’s witness, the superintendent of the patrol, testified that he of his own motion put a man in the store. Chapter 142 of the Eevised Statutes, “ An Act to enable boards of underwriters incorporated by or under the laws of the State of Illinois to establish and maintain a fire patrol,” approved March 28, 1874, in force July 1, 1874, in its first section provides: “ That boards of underwriters incorporated by or under the laws of the State of Illinois, shall have power to provide suitable rooms for the accommodation of a fire patrol and also to provide a patrol of men and a competent person to act as superintendent to discover and prevent fires, with suitable apparatus to save and preserve property and life at and after a fire; and the better to enable them so to act with promptness and efficiency, full power is given such superintendent and such patrol to enter any building on fire, or which may be exposed or in danger of taking fire from other burning buildings, subject to the control of the fire marshal of the city, and at once proceed to protect and endeavor to save the property therein and to remove such property, or any part thereof, from the ruins after the fire.” Plaintiff seems to have made no earnest effort to get the fire insurance patrol out of his store; nor is it evident that he desired so to do. He seems merely to have asked the adjuster for, and an agent of, one of the companies, why the patrol had placed a man in his store, and getting, as he says, no satisfaction, abandoned his store, fixtures and stock. The judgment of the Circuit Court is affirmed.